        Case 3:19-cv-00658-CLS Document 7 Filed 06/11/19 Page 1 of 3                    FILED
                                                                               2019 Jun-11 PM 04:52
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRCT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHWESTERN DIVISION

SHEKIRA ARMSTEAD,                     )
                                      )
      Plaintiff                       )
                                      )
v.                                    )
                                      )       Case no.: 3:19-cv-00658-CLS
JAY SHREE UMIYA, INC. d/b/a           )
JACKSON MARKET, FUEL                  )
CITY, and JACKSON EXPRESS             )
and NITINKUMAR PATEL,                 )
                                      )
      Defendants.                     )

                         NOTICE OF APPEARANCE

      Please take notice that M. Chad Smith of the Law Office of M. Chad Smith

P.C. hereby appears as counsel of record for Defendants Jay Shree Umiya, Inc. d/b/a

Jackson Market, Fuel City, and Jackson Express and Nitinkumar Patel (collectively,

“Defendants”).

      Respectfully submitted this the 11th day of June, 2019.



                                      /s/ Cason M. Kirby
                                      Cason M. Kirby
                                      Counsel for Defendants

OF COUNSEL:
CAMPBELL PARTNERS, LLC
Cason M. Kirby
505 20th Street North
Suite 1600

                                          1
        Case 3:19-cv-00658-CLS Document 7 Filed 06/11/19 Page 2 of 3




Birmingham, AL 35203
Tel.: (205) 224-0752
Fax: (205) 383-2672
cason@campbellpartnerslaw.com


                                   /s/ M. Chad Smith (with permission)
                                   M. Chad Smith
                                   Counsel for Defendants

OF COUNSEL:
Law Office of M. Chad Smith P.C.
M. Chad Smith
109 West Second Street
Tuscumbia, AL 35674
Tel.: (256) 383-7421
Fax: (888) 246-3387
smith067@yahoo.com




                                     2
         Case 3:19-cv-00658-CLS Document 7 Filed 06/11/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of May, 2019, I filed the foregoing with
the clerk of the court through the CM/ECF system, which will serve all counsel of
record:

THE EVANS LAW FIRM, P.C.
Daniel Patrick Evans
Maurine Cambria Evans
1736 Oxmoor Road
Suite 101
Birmingham, AL 35209
dpevans@evanslawpc.com
mevans@evanslawpc.com

                                       /s/ Cason M. Kirby
                                       Of Counsel




                                          3
